Case 1:20-cv-06539-JMF Document 188-1 Filed 12/08/20 Page 1 of 4




                      EXHIBIT A
           Case 1:20-cv-06539-JMF Document 188-1 Filed 12/08/20 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  In re:

  Citibank August 11, 2020 Wire Transfers                    Case No. 1:20-cv-06539 (JMF)




CERTIFICATION UNDER RULE 902(11) OF THE FEDERAL RULES OF EVIDENCE

          I, Elizabeth DiPoalo, being duly sworn, state the following under penalty of perjury:

          1.     I am employed by ZAIS Group LLC (“ZAIS”) as Head of Middle Office. I have

reviewed the documents produced by ZAIS to Citibank, N.A., which contain the exhibit numbers

DX-0393, DX-0394, DX-0594, DX-0596, DX-0601, DX-0602, and DX-0613 (the “Produced

Documents”).

          2.     I am familiar with the manner and process in which the Produced Documents

were created and maintained by virtue of my duties and responsibilities as Head of ZAIS’s

Middle Office;

          3.     The Produced Documents are created on a daily basis by Bank of New York

Mellon and U.S. Bank as custodians for Collateralized Loan Obligations (“CLOs”) managed by

ZAIS subsidiaries that held the 2016 Revlon Term Loan;

          4.     The Produced Documents are created the day after cash is received into the bank

accounts of CLOs managed by ZAIS and sent to me and other members of ZAIS’s Middle

Office;

          5.     The Produced Documents were kept in the course of regularly conducted business

activity by ZAIS’s Middle Office;




                                                  1
       Case 1:20-cv-06539-JMF Document 188-1 Filed 12/08/20 Page 3 of 4




       6.     ZAIS’s Middle Office relies upon the Produced Documents to conduct our

business and incorporates them into ZAIS’s business records;

       7.     It is the regular daily practice of Bank of New York Mellon and U.S. Bank to

create the Produced Documents and transmit those documents to ZAIS; and,

       8.     It is the regular practice of members of ZAIS’s Middle Office to review and rely

upon the Produced Documents and incorporate them into ZAIS’s business records.

                                            *       *      *

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and belief.




            [Rest of page intentionally left blank – signature on following page]




                                                2
Case 1:20-cv-06539-JMF Document 188-1 Filed 12/08/20 Page 4 of 4
